     Case 2:21-cv-00477-RFB-EJY Document 25 Filed 08/19/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    REGAL I, LLC, a Nevada limited liability               Case No. 2:21-cv-00477-RFB-EJY
      company, f/k/a PEBBLE COMMERCIAL
 5    CENTER, LLC,
                                                                          ORDER
 6                  Plaintiff,
 7          v.
 8    EASTGATE THEATRE, INC., an
      Oregon corporation; DOES individuals I
 9    through X; and ROE Corporations and
      Organizations I through V, inclusive,
10
                    Defendants.
11

12          Pending before the Court are Defendant’s Motion for Settlement Conference (ECF No. 23)
13   and Motion to Stay Discovery (ECF No. 24). Defendant states that its Motion for Settlement
14   Conference is unopposed. Defendant further states that it does “not believe” the Motion to Stay
15   Discovery during the pendency of the settlement conference is opposed. The Court finds a
16   settlement conference is properly set. With respect to a stay of discovery, the Court holds that in
17   abeyance with an Order requiring Plaintiff to indicate its agreement or disagreement to Defendant’s
18   request.
19          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Settlement
20   Conference (ECF No. 23) is GRANTED.
21          IT IS FURTHER ORDERED that the Court shall issue a separate order setting the settlement
22   conference for Wednesday, October 6, 2021.
23

24

25

26

27

28
                                                     1
     Case 2:21-cv-00477-RFB-EJY Document 25 Filed 08/19/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff Regal I, LLC shall file a notice with the Court no

 2   later than Tuesday, August 24, 2021, stating whether it agrees to a stay of discovery measured from

 3   the date of its filing through October 6, 2021.

 4          Dated this 19th day of August, 2021.

 5

 6

 7
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
